DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing digital media; identifying one or more features of the accessed digital media; comparing digital data of the accessed digital media with digital data of the stored digital media items to identify associations between them; and retrieving the associated digital media items and generating buttons and/or features relating to digital data for the associated digital media; and transmitting the digital media and/or the buttons/features to the user which relates mental process steps including steps that describe the concept of collecting, displaying, and manipulating data, which corresponds to concepts identified as abstract ideas by the courts, such as Intellectual Ventures v. Capital One Financial.  For example, these steps could be performed by a person who, looking at a picture, identifies the individuals pictured, determines their names and associates the picture with the named individuals.  The association could be recorded either in a person’s mind, or could be written with pencil on a piece of paper (e.g. a user going through a photo album and adding a sticky note with the additional information).
This judicial exception is not integrated into a practical application because the claim limitations recite a database system, digital media items and digital data, and user device; however, these elements do not apply or use the abstract idea in a meaningful way since the elements are recited at a high level of generality and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations describing the computer elements are at a high-level of generality that they appear to merely indicate to use the abstract idea on a computer.  Further, the providing a database system can also relate to well-understood, routine, and conventional activity of storing and retrieving information in memory where the transmitting limitation can also relate to well-understood, routine, and conventional activity of transmitting data over a network.
Therefore, as can be seen the recited claim limitations appear to be directed towards an abstract idea without significantly more as discussed above.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the claims individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zuckerberg et al [US 2008/0091723 A1].
With regard to claim 1, Zuckerberg teaches a computer implemented method using real time interaction among associations of digital data relating to digital media, the method comprising: providing a database system storing a plurality of digital media items each having associated digital data relating to features of the digital media item; a user device accessing digital media (see paragraph [0005]; the system utilizes a database that a user can interact with where the database stores media); 
the user device, in operative collaboration with the database, identifying one or more features of the accessed digital media to determine associated digital data relating to the features of the accessed digital media (see paragraph [0030]; the system allows a user utilizing a user device to identify features of the digital media and associate digital data to features of the digital media); 
.  



Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petrou et al [US 2011/0038512 A1].
With regard to claim 1, Petrou teaches a computer implemented method using real time interaction among associations of digital data relating to digital media, the method comprising: providing a database system storing a plurality of digital media items each having associated digital data relating to features of the digital media item; a user device accessing digital media (see Figure 1 and paragraphs [0033], [0034], and [0042]; the system utilizes a database to store various digital media each having features where a user can interact with an accessed digital media); 

 the database system retrieving the associated digital media items and generating buttons and/or features relating to digital data for the associated digital media items; and transmitting the associated digital media items and /or the related buttons and features to the user device (see paragraphs [0152]-[0154]; the system defines/identifies digital media items associated with the accessed input media and sends the associated digital media items).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al [US 6,912,726] teaches in first paragraph of column 4, the usage of hot links to link information from one digital media item to another digital media item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        5/5/2021